IN THE SUPREME COURT OF TEXAS

                                 No. 05-0906

 IN RE  SOUTHWESTERN BELL MOBILE SYSTEMS, INC., SOUTHWESTERN BELL WIRELESS,
 INC., SOUTHWESTERN BELL WIRELESS, L.L.C., SOUTHWESTERN BELL SYSTEMS, INC.,
           CINGULAR WIRELESS, L.L.C., AND SBC COMMUNICATIONS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed October 27, 2005,  is
granted.   The trial re-set for November 14, 2005,  in  Cause  No.  2004-04-
2004-G, styled Kenneth D. Lee, Jr.  v.  Southwestern  Bell  Mobile  Systems,
Inc.; Southwestern Bell Wireless, Inc.; Southwestern Bell Wireless,  L.L.C.;
Southwestern  Bell  Systems,  Inc.;  Cingular  Wireless,  L.L.C.;  and   SBC
Communications, Inc., in the 404th District Court of Cameron County,  Texas,
is stayed pending further order of this Court.

            Done at the City of Austin, this November 7, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk